MILLS, Judge.
Winans contends the deputy commissioner erred in ruling that his workers’ compensation claim was barred by the statute of limitations. We do not agree and affirm.
Winans was a professional football player employed by the Tampa Bay Buccaneers. He was injured on 8 September 1978 while engaged in a practice scrimmage. He was treated by Dr. James Murphy for a back injury. His employment by the Bucs terminated in August 1979. Later he was employed by the Oakland Raiders. He filed his claim for compensation on 10 September 1981.
Winans argues that the statute of limitations was tolled because he was treated by Dr. Murphy on 29 November 1979. Although Dr. Murphy was an authorized physician for the Bucs at the time of Win-ans’ injury, he was not at the time of Winans’ last visit and Winans and the doctor knew this. Neither Winans nor the doctor notified the Bucs of the treatment, nor did either seek payment for the visit. This did not constitute treatment by the Bucs, thus, did not toll the running of the statute.
Winans argues also that the statute was tolled because he was subsequently timely treated by Oakland who was engaged in a joint venture with the Bucs in the National Football League. Not only is the record devoid of direct medical evidence of Winans’ treatment by the Raiders for the injury he suffered while employed by the Bucs, but there is no competent substantial evidence of a joint venture. The Raiders and the Bucs were separate corporate entities. Each had workers’ compensation coverage with different carriers. Treatment by the Raiders was not treatment by the Bucs.
AFFIRMED.
WENTWORTH and BARFIELD, JJ., concur.